Dear Mr. Harvey:
You have requested an opinion from this office with regard to whether (1) a notice of removal by the Governor creates vacancies on the Orleans Levee District Board, or do removed members continue to serve until their successors are appointed and qualify; (2) the removal of a Board Member by the Governor reduces the statutory membership of the Board and the number of members needed for a quorum; (3) official action taken by the Board with only three or four members in attendance has legal effect; and (4) subsequent action taken by an officer or member of the Board pursuant to Board action at a meeting with only three or four members in attendance has legal effect?
You indicate that three of the Board members, who were appointed by the Governor, were notified of their removal in June, 1992 (I assume you mean 1991), and that their successors were not appointed and did not qualify until November, 1992 (I make the same assumption).
Every public officer in this state except in case of impeachment or suspension, shall continue to discharge the duties of his office until his successor is inducted into office.  LSA-R.S.42:2; Atty. Gen. Op. No. 89-408; Atty. Gen. Op. No. 80-1340 Thus, in answer to your first question, the three members of the Orleans Levee District Board who were notified of their removal would continue to have authority (and were required) to fulfill their duties as Board members until their successors were inducted into office in November, 1991.
The Orleans Levee District Board shall consist of eight members, six of whom are appointed by the Governor, to serve at his pleasure, subject to confirmation by the Senate, and the other two members being ex officio members appointed by the mayor of the City of New Orleans.  LSA-R.S. 38:291K. (2)  A quorum of the Orleans Levee District Board is a majority of the commissioners of the Board.  LSA-R.S. 38:304C.
In answer to your second question, the Governor's action in notifying the three Board members does not "reduce" the size of the Board, as those three members continued to have authority to serve and act as members of the Board until their successors were inducted into office.  Thus, the number of members necessary for a quorum would also not be "reduced", and would remain at a majority of the Board, or five members.
With regard to your third and fourth questions, it is the opinion of this office that action taken by the Board in the absence of a quorum, that is, less than five members present, is without legal effect.  We are of the same opinion with regard to action taken by an officer or member of the Board pursuant to Board action which was taken in the absence of a quorum.
Trusting this to be sufficient for your purposes, I am
Yours very truly,
                        RICHARD P. IEYOUB Attorney General
                        BY: NORMAN W. ERSHLER Assistant Attorney General
NWE:vls-1652o